Citation Nr: 0704180	
Decision Date: 02/09/07    Archive Date: 02/22/07

DOCKET NO.  05-17 384A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Nashville, 
Tennessee


THE ISSUE

Entitlement to service connection for the cause of the 
veteran's death.


REPRESENTATION

Appellant represented by:	Tennessee Department of 
Veterans' Affairs


ATTORNEY FOR THE BOARD

Sarah E. Abraham, Associate Counsel







INTRODUCTION

The veteran had active military service from September 1943 
to December 1945.  He died in February 2004.  The appellant 
is the veteran's surviving spouse.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal of an April 2004 rating decision by the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Nashville, Tennessee, which denied service connection for the 
cause of the veteran's death.


FINDINGS OF FACT

1.  The veteran died in February 2004, and the certificate of 
death lists the cause of his death as chronic lymphocytic 
leukemia, which the record shows was not present in service 
or for many years thereafter, and has not been linked by 
competent evidence to service.  

2.  At the time of his death, the veteran was service 
connected for residuals of a herniorrhaphy scar at a 0 
percent rating.

3.  The preponderance of the medical evidence shows that the 
veteran died due to chronic lymphocytic leukemia, which was 
first demonstrated many years after service, and is not shown 
to be related to a service-connected disability or to an 
incident of service origin.  

CONCLUSION OF LAW

A service-connected disease or disability was neither the 
principal cause, nor a contributory cause, of the veteran's 
death.  38 U.S.C.A. § 1310 (West 2002); 38 C.F.R. §§ 3.303, 
3.312 (2006).




REASONS AND BASES FOR FINDINGS AND CONCLUSION

Under 38 U.S.C.A. § 5103, VA must notify the claimant of the 
information and evidence not of record that is necessary to 
substantiate the claim, and of which information and evidence 
that VA will seek to provide and which evidence the claimant 
is expected to provide.  Furthermore, in compliance with 38 
U.S.C.A. § 3.159(b), the notification should include the 
request that the claimant provide any evidence in his 
possession that pertains to the claim.  

In this case, the RO provided the appellant 38 U.S.C.A. § 
5103(a) notice in a letter, dated in February 2004.  That 
correspondence specifically advised her of the information 
and evidence necessary to substantiate her claim; informed 
her of her and VA's respective responsibilities in obtaining 
evidence in support of her claim; and suggested that she 
submit any pertinent evidence in her possession.  

The Board notes that the U.S. Court of Appeals for Veterans 
Claims (Court) has recently added further requirements to 
what must be contained in the initial notice that is provided 
with regard to downstream elements of a claim for service 
connection.  Dingess/Hartman v. Nicholson, 19 Vet. App. 473 
(2006).  However, as service connection is not warranted in 
this case, the Board finds that any failure to provide the 
appellant with additional notice regarding the disability 
rating or effective date elements of the claim on appeal has 
not resulted in any prejudice.

For the above reasons, the Board finds that the February 2004 
letter substantially complied with VA's notice requirements.  

The file includes VA medical records, dating from July 2002 
to February 2004 and service medical records.  The VA records 
show that the veteran had treatment for chronic lymphocytic 
leukemia.  The Board is unaware of any outstanding medical 
records; as such, the Board finds that VA's duty to assist in 
obtaining VA and private medical records has been fulfilled.  

Based on the procedural history of this case, the Board 
concludes that VA has complied with the duties to notify and 
assist obligations set forth in 38 U.S.C.A. §§ 5103(a) and 
5103A.  Overall, the facts relevant to this appeal have been 
properly developed and there is no further action to be 
undertaken to comply with the provisions of 38 U.S.C.A. §§ 
5103, 5103A, or 38 C.F.R. § 3.159.

Background & Analysis

Service connection may be established for the cause of a 
veteran's death when a service-connected disability "was 
either the principal or a contributory cause of death."  38 
C.F.R. § 3.312(a) (2005); see 38 U.S.C.A. § 1310 (West 2002).  
A service-connected disability is the principal cause of 
death when that disability, "singly or jointly with some 
other condition, was the immediate or underlying cause of 
death or was etiologically related thereto." 38 C.F.R. § 
3.312(b) (2005).  A contributory cause of death must be 
causally connected to the death and must have "contributed 
substantially or materially" to death, "combined to cause 
death," or "aided or lent assistance to the production of 
death." 38 C.F.R. § 3.312(c)(1) (2005).  See Harvey v. Brown, 
6 Vet. App. 390, 393 (1994).

Therefore, service connection for the cause of a veteran's 
death may be demonstrated by showing that the veteran's death 
was caused by a disability for which service connection had 
been established at the time of death or for which service 
connection should have been established.  Service connection 
means that the facts, shown by evidence, establish that a 
particular injury or disease resulting in disability was 
incurred in the line of duty in the active military service 
or, if pre-existing such service, was aggravated during 
service.  38 U.S.C.A. §§ 1110, 1131 (West 2002); 38 C.F.R. § 
3.303(a) (2006).  In order to prevail on the issue of service 
connection there must be medical evidence of a current 
disability; medical evidence or, in certain circumstances, 
lay evidence of in-service occurrence or aggravation of a 
disease or injury; and medical evidence of a nexus between an 
in-service injury or disease and the current disability.  See 
Hickson v. West, 12 Vet. App. 247, 253 (1999); see also Pond 
v. West, 12 Vet App. 341, 346 (1999). The determination as to 
whether these Hickson requirements are met is based on an 
analysis of all the evidence of record and the evaluation of 
its credibility and probative value. See Baldwin v. West, 13 
Vet. App. 1 (1999); 38 C.F.R. § 3.303(a) (2005).

The appellant contends that the veteran was exposed to 
asbestos during his service, and that exposure caused chronic 
lymphocytic leukemia, thus resulting in his death.  

The veteran served in the Navy in the 1940s and VA has 
acknowledged that he was likely exposed to asbestos during 
his period of active duty.  The veteran's death certificate 
is of record and shows the veteran died on February [redacted], 2004. 
The immediate cause of death is listed as chronic lymphocytic 
leukemia.  No underlying cause was identified.  However, 
autoimmune hemolytic anemia and diabetes mellitus, type II 
are listed as other significant conditions contributing to 
death but not resulting in the underlying cause of death 
(i.e., chronic lymphocytic leukemia).

The medical evidence in the file is the veteran's service 
medical records and VA facility treatment records.  The 
veteran's service medical records are negative for any 
complaints of, treatment for, or diagnosis of any form of 
leukemia.  While the VA medical records do reflect treatment 
of chronic lymphocytic leukemia, they do not provide any link 
to service.  In fact, there is no competent medical evidence 
relating the development of chronic lymphocytic leukemia to 
asbestos exposure.

Because the preponderance of the evidence is against the 
claim, the Board must deny service connection for cause of 
the veteran's death.  In doing so, the Board does not 
question the sincerity of the appellant's conviction that the 
veteran suffered from chronic lymphocytic leukemia that was 
related to his in-service exposure to asbestos; however, as a 
lay person, she is not competent to establish a medical 
etiology merely by her own assertions because such matters 
require medical expertise.  38 C.F.R. § 3.159(a)(1) 
(Competent medical evidence means evidence provided by a 
person who is qualified through education, training or 
experience to offer medical diagnoses, statements or 
opinions); see Duenas v. Principi, 18 Vet. App. 512, 520 
(2004); see also Espiritu v. Derwinski, 2 Vet. App. 492, 494-
95 (1992).  Since the appellant is not professionally 
qualified to offer or suggest a possible medical etiology, 
and because there exists no medical evidence providing such a 
nexus between the veteran's condition and his asbestos 
exposure, there is no basis upon which to establish service 
connection for cause of the veteran's death.


ORDER

Service connection for the cause of the veteran's death is 
denied.



____________________________________________
MICHAEL E. KILCOYNE
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


